Case 1:18-cv-00279-CFC-CJB Document 102 Filed 03/04/20 Page 1 of 2 PageID #: 1310




                                             March 4, 2020

  The Honorable Christopher J. Burke                                   VIA ELECTRONIC FILING
  United States District Court
  844 N. King Street
  Wilmington, DE 19801

           Re:     BIAL - PORTELA & CA., S.A., et al. v. Torrent Pharmaceuticals Ltd., et al.,
                   C.A. No. 18-279-CFC-CJB

                   BIAL - PORTELA & CA S.A., et al. v. Alkem Laboratories Limited, et al.,
                   C.A. No. 18-304-CFC-CJB

                   BIAL - PORTELA & CA S.A., et al. v. Lupin Limited, et al.,
                   C.A. No. 18-312-CFC-CJB

                   BIAL - PORTELA & CA S.A., et al. v. Jubilant Life Sciences Limited, et al.,
                   C.A. No. 18-336-CFC-CJB

                   BIAL - PORTELA & CA S.A., et al. v. Dr. Reddy’s Laboratories, Ltd., et al.,
                   C.A. No. 18-341-CFC-CJB

                   BIAL - PORTELA & CA S.A., et al. v. Hetero Labs Limited, et al.,
                   C.A. No. 18-342-CFC-CJB

                   BIAL - PORTELA & CA S.A., et al. v. Apotex Inc., et al.,
                   C.A. No. 18-382-CFC-CJB

                   BIAL - PORTELA & CA S.A., et al. v. SPH Shanghai Zhongxi Pharmaceutical
                   Co., Ltd., C.A. No. 18-775-CFC-CJB

  Dear Judge Burke:

         The parties in the above-referenced matters respectfully request the scheduling of a
  discovery dispute teleconference at the Court’s earliest convenience.

          The dispute at issue was the subject of verbal and e-mail communications by the parties
  on multiple occasions, culminating in a formal telephonic meet-and-confer on Wednesday
  February 19, 2020. The following law firms, including at least one Delaware counsel and at
  least one Lead counsel per party, participated in the February 19, 2020 teleconference:



  {01541587;v1 }
Case 1:18-cv-00279-CFC-CJB Document 102 Filed 03/04/20 Page 2 of 2 PageID #: 1311

  The Honorable Christopher J. Burke
  March 4, 2020
  Page 2



  Delaware Counsel:
  ASHBY & GEDDES for Bial Plaintiffs
  MORRIS, NICHOLS, ARSHT & TUNNELL LLP for Plaintiff Sunovion
  RICHARDS, LAYTON & FINGER, P.A. for Torrent Defendants
  GREENBERG TRAURIG, LLP for Alkem Defendants
  PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A. for Lupin Defendants
  PRICKETT, JONES & ELLIOTT, P.A. for Jubilant Defendants
  SMITH, KATZENSTEIN & JENKINS, LLP for DRL Defendants
  POTTER ANDERSON & CORROON LLP for Hetero Defendants
  FLASTER/GREENBERG P.C. for Apotex Defendants
  GREENBERG TRAURIG, LLP for SPH

  Lead Counsel:
  FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP for Bial Plaintiffs
  MORRIS, NICHOLS, ARSHT & TUNNELL LLP for Plaintiff Sunovion
  ROBINS KAPLAN LLP for Torrent Defendants
  MCANDREWS, HELD & MALLOY, LTD. for Alkem Defendants
  LOCKE LORD LLP for Lupin Defendants
  MCNEELY, HARE & WAR LLP for Jubilant Defendants
  WINDELS MARX LANE & MITTENDORF, LLP for DRL Defendants
  CANTOR COLBURN LLP for Hetero Defendants
  HAHN LOESER LLP for Apotex Defendants
  PERGAMENT & CEPEDA LLP for SPH

  The dispute requiring judicial attention involves the availability of unexpired samples of
  Defendants’ respective ANDA products and Defendants’ objection to producing expired product
  samples.

          Because the requested samples would need to undergo scientific testing, and because fact
  discovery closes on March 20 and opening expert reports are due on April 28, the parties
  respectfully request a teleconference date at the Court’s earliest convenience.

                                                         Respectfully,

                                                         /s/ Steven J. Balick

                                                         Steven J. Balick (#2114)
  SJB/nlm

  cc:      All counsel of record (via electronic mail)




  {01541587;v1 }
